DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (U.S. Patent 7,952,378 cited in the Information Disclosure Statement filed August 11, 2021, hereafter Marshall) in view of Williams (U.S. Patent 7,994,827).
Claim 1: Marshall teaches a transistor aging reversal circuit for reverting a shift in a threshold voltage of a transistor (Figures 3 and 7), comprising: 
a gate biasing module (via 303) comprising: 
a gate biasing circuit (303) configured to generate a calibration bias (column 7 lines 52-58), the gate bias circuit configured to operate the transistor in a region where hot carrier injection (HCI) is present (column 4 lines 33-41 and 63-67), and 
a gate switch (318, 320) coupled to an output of the gate biasing circuit, the gate switch for coupling the gate biasing circuit to a gate terminal of the transistor (output of 314 to gates of 322 and 324). 
Marshall further teaches a measure device (335), but does not specifically teach that the measure device is a current mirror.
Williams teaches a measure device (Figures 15B and 16D) comprising a current mirror (627 and 630) configured to sense a transistor current (column 20 lines 9-13) and generate a mirrored current corresponding to the sensed transistor current (column 20 lines 14-16); and 
a calibration engine (302, 306 of Marshall receiving Vtune 303 corresponding to Vbias of Williams; column 4 lines 1-8, 33-41 and column 10 lines 3-11 of Marshall) coupled to the current mirror (via Vbias of Williams) and the gate biasing module (Vbias of Williams), the calibration engine configured to receive the mirrored current from the current mirror and to control the gate switch in response to determining that the mirrored current is outside of a predetermined range indicative of a shift in the threshold voltage of the transistor (via Figure 16D of Williams; column 4 lines 1-8, 33-41 and column 10 lines 3-11 of Marshall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the measure device taught by Williams in the circuit of Marshall to compensate for threshold variability (column 21 lines 62-67 and column 22 lines 1-4 of Williams).

Claim 6: The combined circuit further teaches a second gate switch (delay/increase controls 339; column 7 lines 38-42 of Marshall) coupled to the gate terminal of the transistor (324), the second gate switch for providing a nominal bias to the gate terminal of transistor (via 339).

Claim 8: The combined circuit further teaches that calibration bias is configured to operate the transistor in an on-state HCI region of operation, and wherein the calibration engine is configured to close the gate switch responsive to determining that the mirrored current is larger than a threshold value indicative of a decrease in the threshold voltage of the transistor (column 7 lines 24-27 of Marshall and Figure 16D of Williams).

Claim 9: The combined circuit further teaches that the calibration bias is configured to operate the transistor in an off-state HCI region of operation, and wherein the calibration engine is configured to close the gate switch responsive to determining that the mirrored current is lower than a threshold value indicative of an increase in the threshold voltage of the transistor (column 7 lines 24-27 of Marshall and Figure 16D of Williams).

Claim 10: Marshall teaches a method for reverting a shift in a threshold voltage of a transistor (Figures 3 and 7), comprising: 
generating a calibration gate bias voltage (303), the calibration gate bias voltage for operating the transistor in a region where hot carrier injection (HCI) is present (column 4 lines 33-41 and 63-67).
Marshall further teaches a measure device (335), but does not specifically teach that the measure device is a current mirror.
Williams teaches a measure device (Figures 15B and 16D) sensing a transistor current (via 627 and 630; column 20 lines 9-13) and generate a mirrored current corresponding to the sensed transistor current (column 20 lines 14-16); 
determining whether the mirrored current is outside of a predetermined range indicative of a shift in the threshold voltage of the transistor (via 335; column 4 lines 1-8, 33-41 and column 10 lines 3-11 of Marshall); and   
responsive to determining that the mirrored current is outside of a predetermined range indicative of a shift in the threshold voltage of the transistor (via Figure 16D of Williams), providing the calibration gate bias voltage to a gate terminal of the transistor (via Figure 16D of Williams; column 4 lines 1-8, 33-41 and column 10 lines 3-11 of Marshall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the measure device taught by Williams in the circuit of Marshall to compensate for threshold variability (column 21 lines 62-67 and column 22 lines 1-4 of Williams).

Claim 14: The combined circuit further teaches that calibration gate bias voltage is configured to operate the transistor in an on-state HCI region of operation, and wherein the calibration gate bias voltage is provided to the gate terminal of the transistor responsive to determining that the mirrored current is larger than a threshold value indicative of a decrease in the threshold voltage of the transistor (column 7 lines 24-27 of Marshall and Figure 16D of Williams).

Claim 15: The combined circuit further teaches that the calibration gate bias voltage is configured to operate the transistor in an off-state HCI region of operation, and wherein the calibration gate bias voltage is provided to the gate terminal of the transistor responsive to determining that the mirrored current is lower than a threshold value indicative of an increase in the threshold voltage of the transistor (column 7 lines 24-27 of Marshall and Figure 16D of Williams).

Claim 16: The combined circuit further teaches that the calibration gate bias voltage is provided to the gate terminal of the transistor for a predetermined amount of time (column 7 lines 52-58 of Marshall and Figure 16D of Williams).

Claim 17: Marshall teaches an electronic circuit (Figures 3 and 7), comprising: 
a main transistor (324), the main transistor having a source terminal coupled to a first power supply voltage (ground), a drain terminal (Vdrain), and a gate terminal (coupled to 339); and 
an aging reversal circuit coupled to the gate terminal and the drain terminal of the main transistor (Figures 3 and 7), the aging reversal circuit comprising: 
a gate biasing module (via 303) comprising: 
a gate biasing circuit (303) configured to generate a calibration bias (column 7 lines 52-58), the gate bias circuit configured to operate the transistor in a region where hot carrier injection (HCI) is present (column 4 lines 33-41 and 63-67), and 
a gate switch (318, 320) coupled to an output of the gate biasing circuit, the gate switch for coupling the gate biasing circuit to a gate terminal of the transistor (output of 314 to gates of 322 and 324). 
Marshall further teaches a measure device (335), but does not specifically teach that the measure device is a current mirror.
Williams teaches a measure device (Figures 15B and 16D) comprising a current mirror (627 and 630) configured to sense a transistor current (column 20 lines 9-13) and generate a mirrored current corresponding to the sensed transistor current (column 20 lines 14-16); and 
a calibration engine (302, 306 of Marshall receiving Vtune 303 corresponding to Vbias of Williams; column 4 lines 1-8, 33-41 and column 10 lines 3-11 of Marshall) coupled to the current mirror (via Vbias of Williams) and the gate biasing module (Vbias of Williams), the calibration engine configured to receive the mirrored current from the current mirror and to control the gate switch in response to determining that the mirrored current is outside of a predetermined range indicative of a shift in the threshold voltage of the transistor (via Figure 16D of Williams; column 4 lines 1-8, 33-41 and column 10 lines 3-11 of Marshall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the measure device taught by Williams in the circuit of Marshall to compensate for threshold variability (column 21 lines 62-67 and column 22 lines 1-4 of Williams).

Claim(s) 2-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Williams and further in view of Vorenkamp (U.S. Patent 7,973,567) and further in view of Nobbe et al. (U.S. Patent 9,419,565, hereafter Nobbe).
Claims 2 and 18: Marshall and Williams teach the limitations of claims 1 and 17 above. Marshall and Williams do not specifically teach that the current mirror comprises a first transistor or a second transistor. Vorenkamp teaches a current mirror (606, 608; Figure 6A) comprising: 
a first transistor (606) for sensing the transistor current (at the gate of 606 connected to VB of Williams), 
a second transistor (608) having a gate terminal coupled to a gate terminal of the first transistor, the second transistor for generating the mirrored current (current at the drain of 608 corresponding to Imirror of Williams). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the current mirror taught by Vorenkamp as the current mirror taught by Williams to conserve power (column 11 lines 66-67 and column 12 lines 1-9 of Vorenkamp).
Marshall, Williams and Vorenkamp do not specifically teach a current mirror switch. Nobbe teaches a current mirror switch (180; Figure 1) for bypassing the current mirror (180 connected between 324 and 335 of Marshall), the current mirror switch coupled between a source terminal and a drain terminal of the first transistor (606 of Vorenkamp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the current mirror switch taught by Nobbe in the circuit of Marshall, Williams and Vorenkamp to offset effects of HCI during a sense mode (column 7 lines 53-59 of Nobbe).

Claim 3: The combined circuit further teaches that the current mirror switch (180 of Nobbe) is controlled to be open during a testing phase responsive to determining that the mirrored current is outside of the predetermined range (column 7 lines 3-9 and lines 32-40 of Nobbe), and wherein the current mirror switch is controlled to be closed during an adjustment phase during which the transistor is operated in a mode experiencing HCI (column 6 lines 6-10 and column 7 lines 48-53 of Nobbe).

Claim 4: The combined circuit further teaches that the current mirror switch (180 of Nobbe) is further controlled to be closed during normal operation of the transistor (column 6 lines 6-10 of Nobbe).

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Williams and further in view of Cozzolino (U.S. Patent Application Publication 2012/0194153).
Claims 5 and 19: Marshall and Williams teach the limitations of claims 1 and 17 above. Marshall and Williams do not specifically teach the details of the gate biasing circuit. 
Cozzolino teaches a gate biasing circuit (Figure 3) comprising: 
a low-dropout (LDO) regulator for generating reference voltage (340), 
an oscillator (335) coupled to the LDO regulator for generating an oscillating signal (CLK, CLKN), and 
a charge pump (320) for generating a bias voltage (315) based on the oscillating signal (CLK, CLKN), the bias voltage for biasing the transistor in a region of operation where hot carriers have a likelihood of being injected into a gate oxide of the transistor (via Figure 3 of Marshall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gate biasing circuit taught by Cozzolino in the circuit of Marshall and Williams to adjust the voltage between the source and the drain of the transistor away from the breakdown point ([0016] of Cozzolino).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Williams and further in view of Nobbe.
Claim 11: Marshall and Williams teach the limitations of claim 10 above. Marshall and Williams do not specifically teach a current mirror switch. 
Nobbe teaches a current mirror switch (180; Figure 1) and opening a current mirror switch during a testing phase responsive to determining that the mirrored current is outside of the predetermined range, the current mirror switch for bypassing a current mirror configured to sense the transistor current and generate the mirrored current (column 7 lines 3-9 and lines 32-40 of Nobbe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the current mirror switch taught by Nobbe in the circuit of Marshall and Williams to offset effects of HCI during a sense mode (column 7 lines 53-59 of Nobbe).

Claim 12: The combined circuit further teaches closing the current mirror switch during normal operation, wherein the current mirror switch is further configured to couple a drain terminal of the transistor to a power supply voltage (column 6 lines 6-10 of Nobbe).

Allowable Subject Matter
Claims 7, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not fairly teach or suggest a drain biasing circuit comprising a first drain switch coupled to a first power supply and a second drain switch coupled to a second power supply in combination with the limitations of claims 7, 13 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 2022/0038092; Figure 9
U.S. Patent 7,511,540; Figure 1
U.S. Patent 8,912,990; Figures 3 and 9

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849